Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Add a space between “.01” and “to” in claims 1, 25 and 27. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Halbfoster is regarded as the closest prior art of record. 
Halbfoster teaches a filter media, Halbfoster does not teach the filter media exhibits a flow rate up to .119 gpm at 50 PSI as claimed in independent claims 1 and 6. 
US20080135489 teaches a need for an improved solid profile filter block, especially one that exhibits desirable characteristics for low-pressure or gravity-flow processes. Such desirable characteristics include low pressure drop across the filter block (which should result in greater flow rates at a defined influent pressure), consistent flow rates, and excellent contaminant removal per unit volume.
This reference does not teach a filter media exhibits a flow rate up to .119 gpm at 50 PSI as claimed in independent claims 1 and 6.
Halbfoster (‘532) teaches filter aid materials are mixed with a mixture of cation and anion exchange resins in the size range of 60-400 mesh (37-250 microns). 
Halbfoster (‘532) does not teach an ion exchange resin having a D50 of 1-30 microns as claimed in claim 25 and there is no motivation in Halbfoster (‘532) to reduce the particle size of the ion exchange resin as claimed in claim 25. 

Fuerther, Halbfoster teaches a mixture comprising:

.20-4.75 parts polyelectrolyte (5% of the filter aid)
And 5-95 parts active particulate material. 
This reference does not teach the fiber in the range of greater than .3 to less than 2% by weight as claimed in 26 and there is no motivation to reduce the amount of fiber in the composition to obtain the range as claimed in claim 26. 

Halbfoster, abstract, teaches filter bed comprises a mixture of treated filter aid material and an active particulate material having opposite surface charges in aqueous suspension.
This reference does not teach a powder composition as claimed in claim 27 and there is no motivation to change the filter bed into a powder mixture. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/3/22